Case 1:19-cv-01593-JEB Document 74-14 Filed 05/12/20 Page 1 of 2




      EXHIBIT


                       1N
                                                      Case 1:19-cv-01593-JEB Document 74-14 Filed 05/12/20 Page 2 of 2
                                                                                                                                                                                                                       Exhibit 1N


                                                  Parole Grant Decisions by Area of Responsibility
                                                                 1/31/16─12/31/18
                                                           2016                                                              2017                                                         2018
      Field Office               Total           Granted           Denied      Grant %              Total        Granted        Denied      Grant %                Total        Granted        Denied        Grant %

New Orleans, LA                    229              173               56        75.5%                  78            14             64          17.9%                127              2          125           1.6%

Atlanta, GA                         44                 6              38        13.6%                  78            16             62          20.5%                955           654           301          68.5%
Baltimore, MD                       30                20              10        66.7%                    -             -              -                -                6             6              0      100.0%
Boston, MA                          61                37              24        60.7%                   7              7             0        100.0%                  43             40              3        93.0%
Buffalo, NY                        144                96              48        66.7%                  81            38             43          46.9%                168           138             30         82.1%
Chicago, IL                        136                96              40        70.6%                  28            11             17          39.3%                 43              5            38         11.6%
Dallas, TX                            8                7                1       87.5%                   3              3             0        100.0%                 107           105               2        98.1%
Denver, CO                         231              185               46        80.1%                249            174             75          69.9%                214           181             33         84.6%
Detroit, MI                        129                22             107        17.1%                  89              2            87           2.2%                 71             18            53         25.4%
El Paso, TX                        213                55             158        25.8%                475               4          471            0.8%                862           306           556          35.5%
Houston, TX                        192              143               49        74.5%                  57            50              7          87.7%                236           225             11         95.3%
Los Angeles, CA                  1341               437              904        32.6%                589             56           533            9.5%                800           144           656          18.0%
Miami, FL                          110              100               10        90.9%                  45            37              8          82.2%                166             91            75         54.8%
New York, NY                        27                21                6       77.8%                102             59             43          57.8%                 10              7              3        70.0%
Newark, NJ                         109                 6             103          5.5%                 23              1            22           4.3%                251             96          155          38.2%
Philadelphia, PA                   184                21             163        11.4%                  75              1            74           1.3%                134             23          111          17.2%
Phoenix, AZ                        265                99             166        37.4%                137             38             99          27.7%                 94             41            53         43.6%
Saint Paul, MN                      39                 2              37          5.1%                  2              0             2           0.0%                 14              4            10         28.6%
Salt Lake City, UT                  16                14                2       87.5%                   6              0             6           0.0%                 46              4            42          8.7%
San Antonio, TX                  6519              6327              192        97.1%                    -             -              -                -           6042          5741            301          95.0%
San Diego, CA                      695              418              277        60.1%                593            124           469           20.9%                811           449           362          55.4%
San Francisco, CA                     9                8                1       88.9%                  22            15              7          68.2%                 58             44            14         75.9%
Seattle, WA                        128                46              82        35.9%                  39            19             20          48.7%                166             88            78         53.0%
Washington, DC                      51                34              17        66.7%                  71            34             37          47.9%                 16              5            11         31.3%


 Source: U.S. Immigration and Customs Enforcement, Redacted Credible Fear Reports provided under the Freedom of Information Act, 2019-ICLI-00010, 2016─2019

 Note: Calculations were carried out with all available data for 2016, 2017, and 2018 but may not represent all parole decisions over the given period. San Antonio, TX, and Baltimore, MD do not report any data in
 2017. Parole determinations for which parole decisions were not reported have been excluded from the counts.
